Order entered November 26, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00606-CR

                                    JT WILLIAMS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F16-76083-Y

                                              ORDER
        The reporter’s record was due September 6, 2018. When it was not filed, we notified

court reporter Vearneas Faggett by postcard dated September 6, 2018 and instructed her to file,

by October 6, 2018, the reporter’s record or written verification appellant had not requested the

reporter’s record. To date, we have not received the reporter’s record or written verification it

has not been requested; nor have we had any communication from Ms. Faggett.

        We ORDER the complete reporter’s record filed BY DECEMBER 3, 2018. We caution

Ms. Faggett that the failure to do so will result in the Court taking whatever remedies it has

available to ensure that the appeal proceeds in a timely fashion, which may include ordering that

she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Fargo,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, court reporter, Criminal

District Court No. 7; and to counsel for all parties.



                                                              /s/    LANA MYERS
                                                                     JUSTICE